Orders, Supreme Court, New York County (Stuart Cohen, J.), entered April 4, 1996 and on or about September 30, 1996, which, in an action by a laborer to recover for personal injuries, granted defendants’ motions for summary judgment dismissing the complaint and third-party defendant’s motion for summary judgment dismissing the third-party complaint, unanimously affirmed, without costs.
According to plaintiffs deposition testimony, he was injured between the trailers and the building site where his company, the third-party defendant, was engaged as a subcontractor. The evidence submitted in support of the motions for summary judgment demonstrated that this was not the site owned by defendant Teleport Communications where defendant Murray Construction Company was general contractor, referred to by defendants as 10 Teleport Drive. Defendant Murray’s admission that it was the general contractor at "Teleport, Staten Island, County of Richmond, State of New York” was not an *279admission that it was the general contractor at the site where plaintiff was injured, since as demonstrated by the deposition testimony of knowledgeable witnesses, the entire corporate park, consisting of several different construction sites, was referred to as "Teleport”. Plaintiff failed to offer any evidence to the contrary or otherwise raise a triable issue of fact as to defendants’ connection with the site where he was injured. Concur—Rosenberger, J. P., Wallach, Rubin, Williams and Andrias, JJ.